[Cite as Miller v. Evans, 2018-Ohio-597.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 ROBERT C. MILLER                             :       JUDGES:
                                              :       Hon. Patricia A. Delaney, P.J.
         Plaintiff - Appellant                :       Hon. Craig R. Baldwin, J.
                                              :       Hon. Earle E. Wise, J.
 -vs-                                         :
                                              :
 NANCY EVANS                                  :       Case No. 2017CA00144
                                              :
         Defendant - Appellee                 :       OPINION



 CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court
                                                      of Common Pleas, Domestic
                                                      Relations Division, Case No. 2014-
                                                      DR-566




 JUDGMENT:                                            Affirmed




 DATE OF JUDGMENT:                                    February 12, 2018




 APPEARANCES:

 For Plaintiff-Appellant                              For Defendant-Appellee Arnold F. Glantz

 CRAIG T. CONLEY                                      RICHARD B. PINHARD
 604 Huntington Bank Building                         116 Cleveland Avenue N.W.
 220 Market Avenue South                              Suite 625
 Canton, Ohio 44702                                   Canton, Ohio 44702
Stark County, Case No. 2017CA00144                                                2

Baldwin, J.

      {¶1}    Plaintiff-appellant Robert C. Miller appeals from the July 10, 2017 Judgment

Entry of the Stark County Court of Common Pleas, Domestic Relations Division, denying

plaintiff-appellant’s Motion for Frivolous Conduct Sanctions against Attorney Arnold F.

Glantz.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    On May 27, 2014, appellant Robert C. Miller filed a complaint for divorce

against Nancy Evans. On June 18, 2014, Evans, who was represented by Attorney Arnold

Glantz, filed an answer and counterclaim for divorce. Evans, in her counterclaim, alleged

that she and appellant were incompatible and requested that she be granted a divorce

from appellant on the basis of her counterclaim.

      {¶3}    Appellant, on October 22, 2014, voluntarily dismissed his complaint for

divorce. Evans dismissed her counterclaim on January 8, 2015.

      {¶4}    Thereafter, on January 10, 2017, appellant filed a Motion for Frivolous

Conduct Sanctions against Attorney Glantz pursuant to Civ.R. 11 and/or R.C. 2323.51.

Appellant, in his motion, alleged that Evans had not authorized Attorney Glantz to file a

counterclaim for divorce and was otherwise unaware of its filing. Appellant, in support of

his motion, attached the partial transcript from the deposition of Nancy Evans taken on

December 15, 2016 in an unrelated case. Evans, during such deposition, had testified

that she was not aware that she had filed a counterclaim for divorce against appellant,

that she loved him and would never divorce him, and that the two were very compatible.

Evans further testified that the counterclaim was filed without her knowledge or

permission.
[Cite as Miller v. Evans, 2018-Ohio-597.]


         {¶5}     A hearing on the Motion for Frivolous Conduct Sanctions was held on June

 23, 2017. During the pendency of the motion, appellant’s attorney advised the trial court

 that he was seeking relief under Civ.R. 11 only.

         {¶6}     At the hearing, Evans testified that while she recalled testifying during her

 deposition that she was unaware that a counterclaim for divorce had been filed on her

 behalf, she remembered giving Attorney Glantz permission to file the counterclaim. When

 asked why her testimony differed from her previous deposition testimony, Evans testified

 that she “was under a lot of stress and this whole three years have been very stressful to

 me and it has affected by ability to make the right comments.” Transcript of June 23, 2017

 hearing at 8. She further testified that she had been confused. At the time of the

 deposition, Evans was in her 70s. At the June 23, 2017 hearing, Evans testified that she

 had given Attorney Glantz permission to do what was necessary to protect her against

 her husband’s divorce claim and denied that he had filed the counterclaim on his own.

 According to Evans, she did not consider herself incompatible with her husband and the

 statement in the counterclaim that the two were incompatible was not truthful.

         {¶7}     When questioned by the trial court, Evans testified that her recollection was

 better at the time of the June 23, 2017 hearing than when she was deposed because the

 place where the deposition took place had upset her extremely. The deposition had taken

 place at the office of appellant’s daughter who is an attorney.

         {¶8}     At the hearing, Attorney Arnold Glantz testified that while he had indicated

 to the trial court at the temporary orders hearing that appellant and Evans got along well,

 he filed the counterclaim alleging that they were incompatible for strategic purposes. The

 following testimony was adduced when he was asked about the strategic purpose:
[Cite as Miller v. Evans, 2018-Ohio-597.]


         A: Well the 31 years I’ve been filing Divorces things happen a lot of times

         like a roller coaster ride in a divorce. And if something isn’t alleged in the

         initial Counterclaim sometimes you don’t have an opportunity to amend your

         Pleading or ask the Court for Leave of Court to file a Counterclaim. So a

         Counterclaim in my practice in probably a thousand or so divorces I filed in

         31 years is almost done in every single case.

         Q: Whether or not the client wants a Divorce?

         A: Sometimes yes because that changes as the case goes on.

         Q: So if a client says I don’t want a Divorce you file a Counterclaim anyway

         for strategic purposes?

         A: Not always but if a client signs a release saying they understand that

         three months down if their Husband dismisses the Complaint that they’re

         out and they’ve got to start all over again and they’re willing to sign a release

         in probably five to ten times over 31 years I have not filed a Counterclaim.

         Q: Did you explain to Ms. Evans this strategic purpose?

         A: Absolutely with her daughter there.

         {¶9}     Transcript of June 23, 2017 hearing at 32. He testified that he had Evan’s

 permission to file a counterclaim alleging incompatibility against appellant and that she

 did not want to file under the alternative grounds of gross neglect of duty or extreme

 cruelty.

         {¶10} During the defense portion of the case, Evans testified that she had

 authorized Attorney Glantz to file the counterclaim and that while she stated during her

 deposition that she did not authorize the filing of the counterclaim and was not aware that
[Cite as Miller v. Evans, 2018-Ohio-597.]


 it was being filed, such statement was not correct. When asked, Evans testified that

 Attorney Glantz had not done anything or taken any action against her wishes in defending

 her in the divorce action. Attorney Glantz testified as follows during the defense case when

 asked what the purpose of filing a counterclaim was if it was not to get a divorce:

         A: Sure. Again many times in divorces a Complaint can be dismissed and

         a client at that point does not want the case over and done with nor do they

         want to have to start the whole year process again possibly in a different

         Court possibly at a different time. A Counterclaim is filed to protect the

         client’s rights should the other side decide to dismiss it and then at that point

         whether it be a week later… a month later… 10 months later or a year later

         at that point the client says I want this divorce to go through now because

         things have happened to the point that now I want a divorce.                If a

         Counterclaim is not filed they don’t have the right to do that. The case is

         over. And if both parties sometimes move out State or move to different

         counties you then have lost your right to get that divorce.

         Q: And so that applies even if the client says I don’t want divorce. You’ll

         still say oh no this is to protect you… is that what you’re telling this Court?

         A: To some extent yes. Cause they hire me as an Expert to do what’s right

         and that down the road things change in a divorce.

         {¶11} Transcript of June 23, 2017 hearing at 74-75.

         {¶12} The last witness to testify at the June 23, 2017 hearing was retired Judge

 Michael Howard who had been a Magistrate in the Stark County Family Court for 13 years
[Cite as Miller v. Evans, 2018-Ohio-597.]


 and a Judge for 11 years. He testified that the filing of the counterclaim was not frivolous

 conduct because it was common practice to file a counterclaim to protect the client’s

 interest. Howard noted that while sometimes a party did not initially want a divorce, “18

 months later when the case comes to trial um there is a lot of water under the bridge at

 that point parties actually do want a divorce. Transcript of June 23, 2017 hearing at 92.

 He stressed that defendants who did not file a counterclaim were in a “weakened position”

 in terms of settlement negotiations and that he would advise young attorneys to file a

 counterclaim in every case. Transcript of June 23, 2017 hearing at 94.

         {¶13} The trial court, as memorialized in a Judgment Entry filed on July 10, 2017,

 denied the Motion to Frivolous Conduct Sanctions. The trial court stated that in light of

 Evans’ testimony, it could not conclude that the filing of the counterclaim by Attorney

 Glantz was willful.

         {¶14} Appellant now raises the following assignment of error on appeal:

         {¶15} I. THE TRIAL COURT ERRED IN DENYING MOVANT MILLER’S MOTION

 FOR FRIVOLOUS CONDUCT SANCTIONS AGAINST ATTORNEY GLANTZ.

                                               I

         {¶16} Appellant, in his sole assignment of error, argues that the trial court erred in

 denying his Motion for Frivolous Conduct Sanctions against Attorney Glantz. We

 disagree.

         {¶17} Civ.R. 11 governs the signing of motions, pleadings, and other documents.

 The rule states, “[e]very pleading, motion, or other document of a party represented by an

 attorney shall be signed by at least one attorney of record * * *.” By signing the pleading or

 motion, the attorney certifies that the attorney has read the motion; to the best of the
[Cite as Miller v. Evans, 2018-Ohio-597.]


 attorney's knowledge, information, and belief there is good ground to support the motion;

 and that the motion is not interposed for delay. See Civ.R. 11. To impose a sanction under

 Civ.R. 11, the trial court must determine whether the attorney met the three standards.

 Namenyi v. Tomasello, 2nd Dist. Greene No. 2013–CA–75, 2014–Ohio–4509, ¶ 14.

         {¶18} “Civ.R. 11 employs a subjective bad faith standard.” Ferron v. Video

 Professor, Inc., 5th Dist. Delaware No. 08–CAE–09–0055, 2009–Ohio–3133, ¶ 77 quoting

 Stone v. House of Day Funeral Serv., Inc. 140 Ohio App. 3d 713, 721, 748 N.E.2d
1200 (6th Dist.2000). If any one of the three Civ.R. 11 requirements is not satisfied, the

 trial court must then determine whether the “’violation was ‘willful’ as opposed to merely

 negligent’.” Namenyi, 2014–Ohio–4509 at ¶ 14 quoting Ponder v. Kamienski, 9th Dist.

 Summit No. 23270, 2007–Ohio–5035, ¶ 36. The attorney's actual intent or belief is

 relevant to the determination of willfulness. Ferron, 2009–Ohio–3133 at ¶ 77. If the trial

 court finds the Civ.R. 11 violation was willful, it may impose an appropriate sanction.

 Namenyi, 2014–Ohio–4509 at ¶ 14.

         {¶19} The trial court's decision to impose sanctions cannot be reversed absent an

 abuse of discretion. Ferron, 2009–Ohio–3133 at ¶ 77. In order to find abuse of discretion,

 we must determine the trial court's decision was unreasonable, arbitrary, or

 unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140,

 (1983).

         {¶20} Appellant, in his brief, argues that when Attorney Glantz filed and signed a

 counterclaim for divorce “falsely alleging incompatibility and requesting the grant of

 divorce his client did not want, he voluntarily and intentionally did so without Civ.R. 11

 ‘good grounds’ to support that pleading.”
[Cite as Miller v. Evans, 2018-Ohio-597.]


         {¶21} As noted by the trial court in its Judgment Entry, the determinative issue

 was whether or not Evans understood and authorized Attorney Glantz to file the

 counterclaim for divorce on her behalf. There is no dispute that Evans, during her

 December 15, 2016 deposition, testified unequivocally that she did not authorize Attorney

 Glantz to do so, that she was opposed to getting a divorce, and that she loved her husband

 and felt that they were compatible.

         {¶22} However, at the June 23, 2017 hearing, both Evans and Attorney Glantz

 clearly testified that she understood and authorized him to file the counterclaim alleging

 incompatibility. The trial court, in its July 11, 2017 Judgment Entry, stated, in relevant part,

 as follows:

                  This Court has some difficulty reconciling Ms. Evans’ Court testimony

         versus her deposition testimony.         Her explanation for the deposition

         testimony was that the deposition took place in the office of Mr. Miller’s

         daughter who she blamed for the filing of the divorce action. She stated

         that she was extremely stressed by the environment at the time of the

         deposition. Perhaps Ms. Evans’ age contributed to her inability to recall

         what took place when she first met and retained Attorney Glantz to represent

         her. However, in her Court testimony, her recollection of the events were

         clear; she was informed of the purpose for fling (SIC) a Counterclaim and

         she authorized the filing of same.

         {¶23} The trial court, as trier of fact, was clearly in the best positon to assess

 Evan’s credibility and clearly found her to be a credible witness. Moreover, the trial court,
in its Judgment Entry, further considered and relied on the testimony of retired Judge

Michael Howard, which is cited above.

      {¶24} Based on the foregoing, we find that the trial court did not err in denying

appellant’s Motion for Frivolous Conduct Sanctions. The trial court’s decision was not

arbitrary, unconscionable or unreasonable.

      {¶25} Appellant’s sole assignment of error is, therefore, overruled.

      {¶26} Accordingly, the judgment of the Stark County Court of Common Pleas,

Domestic Relations Division is affirmed.

By: Baldwin, J.

Delaney, P.J. and

Earle Wise, J. concur.